Citation Nr: 0206227	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.

The record reflects that the veteran had requested a personal 
hearing before a Member of the Board in conjunction with her 
appeal.  Such a hearing was scheduled for March 2002, but the 
veteran failed to appear.  Accordingly, her request for a 
personal hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed to the extent possible 
due to the cooperation of the veteran.

2.  The preponderance of the evidence is against a finding 
that the veteran's anxiety reaction is manifest by 
considerable impairment of social and industrial 
adaptability; or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.130, Diagnostic Code 9400 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim.  The Board notes that 
the last examination was in October 1997, and the veteran's 
representative contended in an April 2002 statement that she 
should be accorded a new examination.  However, the record 
reflects that new VA examinations were scheduled for January 
and July 1999, and the veteran failed to report.  In an April 
2000 statement, the veteran reported that it was both 
physically and financially impossible for her to return for 
an examination, and that the RO was not to schedule her for 
another examination until they had heard personally from her.  
Since the veteran has not personally indicated that she is 
willing and able to appear for a new examination, the Board 
finds that no new examination is warranted.  The Board also 
finds that the RO advised the veteran of the evidence 
necessary to substantiate her claim, including the applicable 
criteria for a higher disability rating, by the April 1995 
Statement of the Case and the various Supplemental Statements 
of the Case.  Further, it does not appear that the veteran 
has identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, have been 
fulfilled to the extent possible given the cooperation of the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  Service connection was established for the 
veteran's anxiety reaction by an April 1983 rating decision.  
An initial rating of 10 percent was assigned, effective March 
31,1982.  This rating was subsequently increased to 30 
percent by a December 1984 rating decision, effective March 
31, 1982, which has remained in effect ever since.

The veteran initiated her current increased rating claim by a 
September 1993 statement.  VA outpatient treatment records 
were subsequently added to the file which covered a period 
from 1992 to 1993.  Among other things, these records show 
that she received outpatient psychiatric treatment on various 
occasions.

The veteran underwent a VA mental disorders examination in 
February 1994.  At this examination, the veteran reported 
that she last worked in 1986, and that she had been disabled 
and unable to work since that time due to an automobile 
accident.  She also complained that she had some memory loss 
which made it difficult for her to accept responsibilities on 
the job because she felt that might make mistakes that would 
hurt her employer.  She did do household work.  In addition, 
she complained of multiple joint pain, severe headaches, 
depression, and a nervous condition with involuntary shakes.  
She also complained of difficulty falling asleep at night, 
for which she took medication.  Further, she felt anxious 
most of the time, and reported that she worried because she 
wanted things perfect and they were not perfect.  She 
reported that if it were not for the love of her boys she 
would not be able to go on.  Also, she reported that she had 
daily panic attacks, during which she experienced shortness 
of breath, anxiety, and frustration.

On examination, the veteran was found to be well-groomed, 
polite, and cooperative.  However, her behavior was found to 
be rather inappropriate.  It was noted that she acted very 
child-like, and chewed on her hands and nails, during the 
interview.  She was also found to have inappropriate posture 
as well as sitting in the office reclining twisting her arms 
and legs around each other.  It was further noted that she 
showed a dramatic display of pain at one point in the 
interview, and complained of severe cramping in her side.  
Her speech was found to be spontaneous, while her eye contact 
was found to be decreased.  In addition, her mood was found 
to be euthymic with normal range and intensity of affect.  
She was found to be alert and oriented to person, place, and 
time.  Further, it was noted that she remembered 3 out of 3 
objects at 1 minute, she could remember 2 out of 3 objects at 
5 minutes, and could remember the third object at 5 minutes 
with a hint.  It was also noted that she could spell the word 
"world" backwards, which showed good concentration.  
Moreover, it was noted that she made 1 error out of 7 
attempts to subtract serial 3's.  Her thought processes were 
found to be coherent, logical, and goal-directed without 
looseness of association or flight of ideas.  There was no 
evidence of auditory or visual hallucinations, nor suicidal 
or homicidal ideation.  Her judgment was found to be good, 
but her insight was found to be poor.  She was found to be 
capable of managing her benefit payments in her own best 
interests.  Diagnoses following examination were generalized 
anxiety disorder; panic disorder; somatoform pain disorder; 
and suspected mixed personality disorder.

Additional VA outpatient treatment records were added to the 
file which cover a period from 1996 to 1997.  These records 
continue to show outpatient psychiatric treatment on various 
occasions.

The veteran underwent a new VA mental disorders examination 
in October 1997.  At this examination, the examiner noted 
that the veteran's claims file had been reviewed.  The 
examiner also noted that the veteran had numerous medical 
problems which were detailed in the claims folder, and which 
were being evaluated by other physicians.  The veteran 
reported that she lived alone in a small town with her two 
sons, ages 15 and 8, and that she had some social supports 
there with other people in the community.  She also reported 
that her last psychiatric hospitalization was in 1988 or 
1989.  In addition, she saw a VA clinician on an outpatient 
basis, every three months, but received no psychotherapy.  
Regarding medication, it was noted that she took two Xanax 1 
mg tablets three times a day, and 100 mg of Trazodone at 
bedtime.  She complained that she was depressed, had 
difficulty sleeping secondary to her pain, had feelings of 
helplessness and hopelessness, and episodes of involuntary 
shaking or handshake.  Further, she experienced what she 
described as panic attacks where she developed chest pain and 
shortness of breath, and felt like being by herself.  If she 
took Xanax they would last approximately 1 hour, and occurred 
several times per week.  She also complained that her memory 
was bad.

On examination, it was noted that the veteran was neatly 
dressed and neatly groomed.  However, it was noted that she 
sat in a sort of odd posture in her chair, with her arms and 
legs twisted about each other.  Her eye contact was found to 
be negligible.  It was noted that she glanced at the examiner 
occasionally to see the effect her dramatic statements had, 
but then spent most of her time staring at the ceiling.  It 
was further noted that she cried throughout the entire 
interview.  Moreover, the examiner noted that the veteran 
made inappropriate attempts to establish a relationship 
between the two of them based on her (the examiner's) obvious 
pregnancy and the veteran's recent pregnancy loss.  The 
veteran's thought processes were found to be vague and 
disjointed with paucity of information.  Nevertheless, her 
thought content was found to be negative for auditory or 
visual hallucinations, suicidal or homicidal ideations, and 
first rank symptoms.  Her mood was found to be severely 
depressed, while her affect was found to be constricted and 
congruent.  Her cognitive examination was found to be grossly 
intact, although it was noted that she complained of memory 
problems.  Also, her attention and concentration were found 
to be impaired.  The veteran was found to be capable of 
managing her own benefit payments.

Based on the foregoing, the examiner diagnosed narcotic 
dependence in full remission; depressive disorder not 
otherwise specified; generalized anxiety disorder; somatoform 
pain disorder; and borderline personality disorder.  The 
examiner also assigned a global assessment of functioning 
(GAF) of 55.  It is noted that GAF scores of 51 to 60 reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  Further, the examiner opined that the root of the 
veteran's problems, psychiatrically, was her borderline 
personality disorder.  The examiner noted that borderline 
personality disorder had many features that tend to change 
over time and tend to mimic many other Axis I diagnoses.  
Moreover, the examiner did not see that the veteran had 
either documented panic attacks or panic disorder, so the 
examiner deleted it from the diagnoses.  The examiner 
commented that she thought this was an erroneous diagnosis in 
the past.  In addition, the examiner opined that the 
veteran's depressive disorder, anxiety disorder, and her 
somatoform pain disorder were all secondary to her borderline 
personality disorder which, without long-term psychotherapy, 
was unlikely to change.  

Various private medical records are also on file which cover 
a period from 1997 to 1999.  However, these records contain 
no pertinent findings regarding the veteran's service-
connected anxiety disorder.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's anxiety reaction is evaluated under Diagnostic 
Code 9400.  Prior to November 7, 1996, the regulations (then 
38 C.F.R. § 4.132) provided that a 30 percent disability 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9400 is evaluated pursuant to the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders, pursuant to 38 C.F.R. § 4.130.  
Under this formula, a30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b)

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for her service-
connected anxiety reaction.

With respect to the "old" criteria which was in effect 
prior to November 7, 1996, the Board finds that the 
preponderance of the evidence is against a finding that the 
anxiety reaction is manifest by considerable impairment of 
social and industrial adaptability.  As noted above, the 
veteran reported at the February 1994 VA mental disorders 
examination that she had been unemployed since 1986 due to 
the physical disabilities incurred as a result of an 
automobile accident.  She also reported at the October 1997 
VA mental disorders examination, that, in addition to her two 
sons, she did have some social supports in her small town.  
Moreover, the October 1997 VA examiner assigned a GAF score 
of 55, which indicates no more than moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Granted, the veteran reported at the February 
1994 examination that she was concerned about working for an 
employer due to her purported memory problems.  However, 
given the objective medical findings, particularly the GAF 
score of 55 on the October 1997 examination, the Board finds 
that this amounts to no more than definite social and 
occupational impairment, which corresponds to the current 
rating of 30 percent.

In regard to the "new" criteria, effective November 7, 
1996, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's anxiety reaction is 
manifest by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

The Board notes that the evidence on file does tend to show 
that the veteran has impaired affect.  Granted, she was not 
specifically found to have flattened affect, and the February 
1994 VA mental disorders examination found her mood to be 
euthymic, with normal range and intensity of affect.  
Nevertheless, her affect was found to be constricted and 
congruent on the more recent VA mental disorders examination 
conducted in October 1997.  However, this finding, in and of 
itself, is insufficient to warrant the next higher rating of 
50 percent given the other evidence on file, particularly the 
GAF score of 55 on the October 1997 examination.

The medical evidence does not show that the veteran's anxiety 
reaction has resulted in circumstantial, circumlocutory or 
stereotyped speech.  Among other things, the Board notes that 
the veteran's speech was found to be spontaneous on the 
February 1994 examination.  Further, her cognitive 
examination was found to be grossly intact on the October 
1997 VA examination, even though she did complain of memory 
problems.

The Board acknowledges that the veteran complained of panic 
attacks at both the February 1994 and October 1997 VA 
examinations.  Further, she was diagnosed with panic disorder 
at the February 1994 examination.  However, the October 1997 
VA examiner specifically found that there was no documented 
panic attacks or panic disorder, deleted panic disorder from 
the diagnoses, and opined that it was an erroneous diagnosis 
in the past.  No competent medical evidence is on file which 
refutes these findings.  Thus, the Board concludes that the 
evidence does not show that the veteran experiences panic 
attacks more than once a week.

Similarly, the Board notes that the veteran has complained of 
memory problems throughout, including both the February 1994 
and October 1997 VA examinations.  However, the February 1994 
examination reflects that she was able to remember 3 out of 3 
objects at 1 minute, she could remember 2 out of 3 objects at 
5 minutes, and could remember the third object at 5 minutes 
with a hint.  Moreover, cognitive examination was found to be 
grossly intact on the October 1997 VA mental disorders 
examination, although the veteran did complain of memory 
problems.  However, the evidence does not show that she has 
impairment of short and long term memory to the extent that 
she only has retention of highly learned material, and 
forgets to complete routine tasks.  Consequently, the Board 
finds that the veteran's complaints of memory problems 
constitute no more than mild memory loss, which corresponds 
to the current evaluation of 30 percent.

The Board also acknowledges that there is evidence of 
disturbances in the veteran's motivation and mood.  Granted, 
her mood was found to be euthymic, with normal range and 
intensity of affect, on the February 1994 VA mental disorders 
examination.  Nevertheless, her mood was found to be severely 
depressed on the more recent October 1997 examination.  
However, as depressed mood is one of the criteria for the 
current rating of 30 percent, this symptom does not warrant 
assignment of the next higher rating of 50 percent.  

The Board finds that the evidence does not show impaired 
judgment.  Her judgment was found to be good on the February 
1994 VA examination.  While no specific finding was made 
regarding the veteran's judgment on the October 1997 VA 
examination, the conclusion that there is no evidence of 
impaired judgment is supported by the other evidence of 
record, including the GAF score of 55.

The Board further finds that the evidence does not support a 
finding of difficulty in establishing and maintaining 
effective work and social relationships of such severity as 
to warrant the next higher rating of 50 percent.  As 
previously noted, the veteran reported at the February 1994 
VA examination that she had been unemployed since 1986 due to 
the physical disabilities incurred as a result of an 
automobile accident.  She also reported at the October 1997 
VA examination, that, in addition to her two sons, she did 
have some social supports in her small town.  Moreover, the 
October 1997 VA examiner assigned a GAF score of 55, which 
indicates no more than moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

Both the February 1994 and October 1997 VA examinations found 
no evidence of auditory or visual hallucinations, nor 
evidence of homicidal or suicidal ideations.  In addition, 
both of these examinations found the veteran to be capable of 
managing her benefit payments.  Further, the February 1994 VA 
examination found her to be alert and oriented to person, 
place, and time.  She was also found to have good 
concentration, and her thought processes were found to be 
coherent, logical, and goal-directed without looseness of 
association or flight of ideas.  Granted, the more recent 
October 1997 VA examination found that her thought processes 
were vague and disjointed with paucity of information, and 
that her attention and concentration were impaired.  It is 
further noted that both examinations noted inappropriate 
behavior on the part of the veteran, including her posture.  
Nevertheless, there was no evidence of first rank symptoms on 
the October 1997 VA examination.  In addition, the Board 
reiterates that the October 1997 VA examiner assigned a GAF 
score of 55, which indicates no more than moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Moreover, the examiner opined that the root of 
the veteran's problems, psychiatrically, was her borderline 
personality disorder, and that her depressive disorder, 
anxiety disorder, and somatoform pain disorder were all 
secondary to her borderline personality disorder.  Based on 
the foregoing, the Board concludes that the evidence does not 
support a finding of difficulty in understanding complex 
commands and/or impaired abstract thinking so as to warrant 
the next higher rating of 50 percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for her anxiety reaction.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 30 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

